                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA                  )
                                          )
     v.                                   )                1:13CR186-6
ANGELA MICHELLE BECK                      )

          ORDER ON REQUEST TO MODIFY CONDITIONS OF RELEASE

    This     matter    is     before    the    Court   upon    request    of   the

Supervising     United      States     Probation   Officer      to   modify    the

conditions or term of supervision of the Defendant.                     Doc. 564.

The Court has reviewed the petition and finds the following:

    ( )     The request is denied.

    ( )     The requested Extension of Supervision is reasonably

            related      to    relevant       sentencing      factors    and    is

            appropriate.      With the Defendant’s consent the period of

            Supervised Release is extended to                                   .

    (x)     The requested Modification of Conditions is reasonably

            related      to    relevant       sentencing      factors    and    is

            appropriate.         With     the    Defendant’s      consent,     the

            modification is adopted and the Defendant is ordered to

            comply.

    ( )     Other:

    IT IS SO ORDERED.

                                              _____________________________
                                              UNITED STATES DISTRICT JUDGE
Date:    March 30, 2020




        Case 1:13-cr-00186-CCE Document 566 Filed 03/30/20 Page 1 of 1
